Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1182
              Lower Tribunal Nos. 18-257-A-K & 18-283-A-K
                          ________________


                         Albert R. Rodriguez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Albert R. Rodriguez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.